Citation Nr: 1736535	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  05-36 813A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected diabetes mellitus, hypertension, nephropathy and erectile dysfunction.


REPRESENTATION

Veteran represented by:	John F. Cameron, Attorney


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Senior Counsel





INTRODUCTION

The Veteran had active duty service from June 1969 to March 1973, with subsequent service in the Alabama Air National Guard from 1975 until 1990 or 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued in by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In March 2012, the Board remanded the instant matter for additional development.

The Board notes that additional evidence, including a March 2017 private psychological evaluation, was associated with the record after the issuance of the April 2016 supplemental statement of the case.  The Veteran's attorney waived initial agency of original jurisdiction (AOJ) consideration of this evidence in an April 2017 submission.  38 C.F.R. § 20.1304 (2016).  Therefore, the Board may properly consider such evidence. 


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, his acquired psychiatric disorder was aggravated by his service-connected diabetes mellitus, hypertension, nephropathy and erectile dysfunction.


CONCLUSION OF LAW

An acquired psychiatric disorder, namely schizoaffective disorder, depressive type, was aggravated by the Veteran's service-connected diabetes mellitus, hypertension, nephropathy and erectile dysfunction.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for an acquired psychiatric disorder, namely schizoaffective disorder, depressive type, herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

The Veteran asserts that his acquired psychiatric disorder was caused or aggravated by his service-connected diabetes mellitus, hypertension and nephropathy.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R.    § 3.310(a).   Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

After a careful review of the record, the Board finds that the probative evidence of record reveals that the Veteran's acquired psychiatric disorder, namely schizoaffective disorder, depressive type, was aggravated by his service-connected diabetes mellitus, hypertension, nephropathy and erectile dysfunction.  In this regard, in a March 2017 evaluation, a private psychologist opined that the Veteran's schizoaffective disorder, depressive type, has been aggravated by his service-connected disabilities, including diabetes mellitus, hypertension, chronic renal failure and erectile dysfunction.  The psychologist noted that the Veteran had a poor history of impulse control during service, a life-long history of paranoia episodes and that there had been increasing social decomposition, including current estrangement from adult children and siblings.  The psychologist reasoned that the Veteran's significant physical symptoms have resulted in a decreased quality of life, decreased factors of resiliency and increased stress, which contributed to the aggravation of his schizoaffective disorder, depressive type.  Although this opinion contains only a brief rationale, the Board notes that it is prohibited from developing additional evidence for the purpose of obtaining evidence against a claimant's case.  See Mariano v. Principi, 17 Vet. App. 305 (2003).  While there are multiple etiology opinions as to direct service connection, there is no contrary opinion of record addressing secondary service connection.

In summary, the Board finds that service connection is warranted, as the evidence regarding the relationship between the Veteran's schizoaffective disorder, depressive type, and his service-connected diabetes mellitus, hypertension, nephropathy and erectile dysfunction.  Therefore, the Board resolves all doubt in the Veteran's favor and finds that service connection for an acquired psychiatric disorder, namely schizoaffective disorder, depressive type, is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 


ORDER

Entitlement to service connection for an acquired psychiatric disorder, namely schizoaffective disorder, depressive type, as secondary to service-connected diabetes mellitus, hypertension, nephropathy and erectile dysfunction, is granted.



____________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


